No.    81-340

                    I N THE SUPREME COURT OF THE STATE OF MONTANA

                                                    1981




AARON F E L I X ,

                      Petitioner,



MEL MOHLER, DIRECTOR, SWAN
R I V E R YOUTH FOREST CAMP, FOR
THE STATE O F MONTANA,

                      Respondent.




O R I G I N A L PROCEEDING:


          For P e t i t i o n e r :

                      Patterson, Marsillo,              T o r n a b e n e & Schuyler,
                      Missoula, Montana

          For R e s p o n d e n t :

                     Hon. M i k e G r e e l y , A t t o r n e y G e n e r a l , B e l e n a ,
                     Montana
                     E d w a r d L. M c L e a n , D e p u t y C o u n t y A t t o r n e y ,
                     Missoula, Montana




                                              S u b m i t t e d on B r i e f s :   October 22,   1981

                                                                   Decided: November 12, 1 9 8 1


          NOV 1 2 198f'
Filed:
Mr.    J u s t i c e Frank B. Morrison, J r . , d e l i v e r e d t h e Opinion o f

t h e Court.

         P e t i t i o n e r , Aaron F e l i x , a p p l i e s f o r a w r i t o f h a b e a s

c o r p u s stemming from a n o r d e r of t h e F o u r t h J u d i c i a l D i s t r i c t

C o u r t e n t e r e d on May 27, 1981.                T h i s o r d e r revoked a t h r e e

y e a r d e f e r r e d s e n t e n c e g i v e n p e t i t i o n e r on May 22, 1978 and

imposed a t h r e e and one-half                   y e a r s e n t e n c e a t t h e Montana

S t a t e P r i s o n upon p e t i t i o n e r   .
        P e t i t i o n e r was c o n v i c t e d of t h e f t , a f e l o n y , i n t h e

D i s t r i c t C o u r t of t h e F o u r t h J u d i c i a l D i s t r i c t , Missoula

County.        On May 22, 1978, h e was g i v e n a t h r e e y e a r d e f e r r e d

i m p o s i t i o n of s e n t e n c e on t h e c o n d i t i o n t h a t r e s t i t u t i o n b e

made.

        On August 20, 1979, t h i s d e f e r r e d s e n t e n c e w a s c o n t i n u e d

and p e t i t i o n e r was o r d e r e d t o complete r e s t i t u t i o n by November

5, 1980.         P e t i t i o n e r f a i l e d t o comply w i t h t h i s o r d e r by

November 5 , 1980, and a p e t i t i o n t o r e v o k e p e t i t i o n e r ' s

d e f e r r e d s e n t e n c e was f i l e d on J a n u a r y 1 6 , 1981.             A hearing

on t h i s p e t i t i o n was h e l d May 27, 1981, t h r e e y e a r s and f i v e

days a f t e r t h e i n i t i a l d e f e r r a l .

        A t t h i s h e a r i n g , p e t i t i o n e r moved t o d i s m i s s t h e p r o c e e d i n g

on t h e grounds t h a t t h e D i s t r i c t C o u r t w a s w i t h o u t j u r i s d i c t i o n .

The D i s t r i c t C o u r t o v e r r u l e d p e t i t i o n e r ' s o b j e c t i o n c o n c l u d i n g

t h a t t h e Court r e t a i n s "       ...        jurisdiction           (when) t h e p e t i t i o n

i s f i l e d w i t h i n t h e ( d e f e r r a l ) time."
        The D i s t r i c t C o u r t s e n t e n c e d p e t i t i o n e r t o t h r e e and

one-half       y e a r s i n t h e Montana S t a t e P r i s o n .             P e t i t i o n e r has

been i n c a r c e r a t e d s i n c e , e i t h e r a t t h e Montana S t a t e P r i s o n

o r t h e Swan R i v e r Youth F o r e s t Camp.

        P e t i t i o n e r raises t h e f o l l o w i n g i s s u e :

         1)      Whether a D i s t r i c t C o u r t r e t a i n s j u r i s d i c t i o n t o

r e v o k e a d e f e r r e d i m p o s i t i o n of s e n t e n c e beyond t h e t i m e

p e r i o d of d e f e r r a l i f a p e t i t i o n t o r e v o k e i s t i m e l y f i l e d ?
         I n S t a t e v . P o r t e r ( 1 9 6 4 ) , 143 Mont. 528, 540, 541,

 391 P.2d 704, 711, t h i s C o u r t s t a t e d t h a t :

                  " [ t l h i s s t a t e i s committed t o t h e doc-
                  t r i n e t h a t once a v a l i d s e n t e n c e h a s been
                  pronounced, t h e c o u r t imposing t h e same
                  i s lacking i n jurisdiction t o vacate o r
                  modify t h e s e n t e n c e , e x c e p t      as
                                                               otherwise
                  provided - s t a t u t e
                             by                       . . ." (Emphasis
                  added. )

         S e c t i o n 46-18-203,          MCA,     i s a s p e c i f i c procedural s t a t u t e

g r a n t i n g j u d g e s , m a g i s t r a t e s , o r j u s t i c e s of t h e p e a c e

a u t h o r i t y t o r e v o k e a suspended s e n t e n c e o r impose s e n t e n c e

f o l l o w i n g a d e f e r r e d i m p o s i t i o n of s e n t e n c e .   S e c t i o n 46-18-

203, MCA, p r o v i d e s :

                 "Revocation of suspended o r d e f e r r e d
                 s e n t e n c e . A judge, m a g i s t r a t e , o r j u s t i c e
                 of t h e p e a c e who h a s suspended t h e execu-
                 t i o n of a s e n t e n c e o r d e f e r r e d t h e imposi-
                 t i o n of a s e n t e n c e of imprisonment under
                 46-18-201 o r h i s s u c c e s s o r i s a u t h o r i z e d ,
                 d u r i n g - p e r i o d of the suspended s e n t e n c e
                               the
                 o r d e f e r r e d i m p o s i t i o n of s e n t e n c e ,
                 -                                                                 his
                 d i s c r e t i o n , to r e v o k e - s u s p e n s i o n -
                                                        the                     or
                 impose s e n t e n c e and o r d e r the p e r s o n E-
                 mitted.           H e may a l s o , i n h i s d i s c r e t i o n ,
                 o r d e r t h e p r i s o n e r p l a c e d under t h e j u r i s -
                 d i c t i o n of t h e board of p a r d o n s as p r o v i d -
                 ed by law o r r e t a i n s u c h j u r i s d i c t i o n w i t h
                 h i s court.          P r i o r t o t h e r e v o c a t i o n of a n
                 o r d e r suspending o r d e f e r r i n g t h e i m p o s i t i o n
                 of s e n t e n c e , t h e p e r s o n a f f e c t e d s h a l l be
                 given a hearing."                 (Emphasis added.)

T h i s a u t h o r i t y must be e x e r c i s e d i n a c c o r d a n c e w i t h t h e

p r e c i s e p r o v i s i o n s of t h i s s e c t i o n ; a c t i o n by a judge,

m a g i s t r a t e , o r j u s t i c e of t h e p e a c e o u t s i d e t h e p r o v i s i o n s

of S e c t i o n 46-18-203,           MCA,     i s without jurisdiction.                  State

y. P o r t e r , supra.
        The c o n t r o l l i n g l a n g u a g e i n S e c t i o n 46-18-203,          MCA,    is

". . . d u r i n g      t h e p e r i o d of such suspended s e n t e n c e o r

d e f e r r e d i m p o s i t i o n of s e n t e n c e .   . ."    Determining t h e

meaning of t h i s p h r a s e d i s p o s e s of t h i s p e t i t i o n .

         I t i s well s e t t l e d t h a t i f a          ". . .      statute is plain,
unambiguous, d i r e c t and c e r t a i n , t h e s t a t u t e s p e a k s f o r

i t s e l f and t h e r e i s n o t h i n g l e f t f o r t h e c o u r t t o c o n s t r u e . "

Shannon v . K e l l e r ( 1 9 8 0 ) ,               Mont.            ,   612 P.2d 1293, 1294,

3 7 S t . Rep.      1079, 1081.           Such i s t h e c a s e b e f o r e t h i s C o u r t .

The words " d u r i n g t h e p e r i o d " a r e e x t r e m e l y p l a i n and

unambiguous.           The c l e a r i m p o r t i s t h a t a c o u r t i s v e s t e d

w i t h j u r i s d i c t i o n t o r e v o k e a suspended o r d e f e r r e d s e n t e n c e

o n l y d u r i n g t h e r u n n i n g of t h e suspended o r d e f e r r e d s e n t e n c e .

Once such time h a s e x p i r e d a c o u r t i s w i t h o u t j u r i s d i c t i o n

t o d e c i d e p e t i t i o n s f o r r e v o c a t i o n f i l e d by t h e S t a t e .

        The S t a t e r e q u e s t s t h i s C o u r t t o c o n s t r u e S e c t i o n 46-

18-203, MCA, t o mean t h a t a t i m e l y f i l e d p e t i t i o n f o r

revocation v e s t s j u r i s d i c t i o n i n t h e Court, regardless

whether t h e h e a r i n g on such p e t i t i o n i s h e l d a f t e r t h e

suspended o r d e f e r r e d s e n t e n c e h a s e x p i r e d .        The S t a t e

r e l i e s on d e c i s i o n s from Nevada and Oklahoma i n s u p p o r t of

t h i s contention.           See Sherman v. Warden, Nevada S t a t e P r i s o n

(1978)               Nev.            ,   581 P.2d 1278; D e g r a f f e n r e i d v .

S t a t e (1979),              0k.Cr.             ,   599 P.2d 1107.

        These a u t h o r i t i e s a r e n o t i n p o i n t .       Nevada and Oklahoma

have s t a t u t o r y p r o v i s i o n s which v e s t j u r i s d i c t i o n i n t h e

c o u r t s f o r p u r p o s e s of r e v o c a t i o n of suspended o r d e f e r r e d

s e n t e n c e s upon t h e f i l i n g of a p e t i t i o n f o r r e v o c a t i o n .

T h e r e f o r e a t i m e l y f i l e d p e t i t i o n of r e v o c a t i o n i n t h e s e

s t a t e s v e s t s j u r i s d i c t i o n i n c o u r t s when t h e t i m e of t h e

suspended o r d e f e r r e d s e n t e n c e h a s r u n .

        Montana ' s s t a t u t e p e r t a i n i n g t o r e v o c a t i o n s of suspended

o r d e f e r r e d s e n t e n c e s , S e c t i o n 46-18-203,      MCA,    c o n t a i n s no

language s t a t i n g t h a t a timely f i l e d p e t i t i o n f o r revocation

invokes a c o u r t ' s j u r i s d i c t i o n over t h e s e m a t t e r s .         It is

a x i o m a t i c t h a t t h i s C o u r t c a n n o t i n s e r t what t h e l e g i s l a t u r e
has not s t a t u t o r i l y included.              Section 1-2-101,              MCA.

        I n c o n c l u s i o n , w e h o l d t h a t S e c t i o n 46-18-203,            MCA,

g r a n t s j u r i s d i c t i o n t o j u d g e s , m a g i s t r a t e s , o r j u s t i c e s of

t h e p e a c e t o revoke suspended s e n t e n c e s o r impose s e n t e n c e s

f o l l o w i n g d e f e r r e d s e n t e n c e s o n l y d u r i n g t h e p e r i o d of t h e

suspended o r d e f e r r e d s e n t e n c e s .         This j u r i s d i c t i o n extends

o n l y t h r o u g h t h e r u n n i n g of t h e suspended o r d e f e r r e d s e n t e n c e ,

r e g a r d l e s s of whether a p e t i t i o n f o r r e v o c a t i o n h a s been

f i l e d p r i o r t o t h e t e r m i n a t i o n of t h e suspended o r d e f e r r e d

sentence.

        T h e r e f o r e , p e t i t i o n e r ' s r e q u e s t f o r a W r i t of Habeas

Corpus i s g r a n t e d .        I t i s hereby o r d e r e d t h a t such w r i t

i s s u e immediately and t h a t p e t i t i o n e r b e d i s c h a r g e d from t h e

c u s t o d y of t h e Swan R i v e r Youth F o r e s t Camp.




W concur:
 e



Chief J u s t i c e